DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 1 is objected to because:
Claim 1, line 3, “its” is unclear and renders the scope of the claim indefinite.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hopkins et al, US 4017675 [Hopkins].
Regarding claim 1, Hopkins discloses (figs.1- 5) A gas-insulated switchgear (10) comprising:
a main circuit conductor (26, 27(forming a bus line;
a tank (22, 14) having a tubular main body (24) in which the bus line is arranged at its center; and

a tubular surface (40, 42) of the main body (24) is spherical, and has an opening (16) that allows the branch line (26) to pass there through on the tubular surface, and 
a direction the opening (16) is facing is inclined with respect to an axial direction of the main body (24) at an angle other than 90° [col. 4, lines 1-28].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins in view of Meyer, US 4413166.
Regarding claim 3, Hopkins fails to disclose wherein the branch line is a movable contact of a grounding switch.
Meyer discloses (figs. 1-2) a grounding switch where a branch line (20) is a movable contact.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the branch line of Hopkins with the teaching of Meyer, thereby providing a branch line that movable connected, this improving the flexible of the layout of the switch.
Regarding claim 4, Meyer further discloses where a fixed electrode (18) of the grounding switch is provided at a section midway of a bus line (17, 19), the movable contact (20) has a circular cross-section, and the fixed electrode (18) is spherical, portions of the fixed electrode (18) to be connected to .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Luthy et al, Goeschel et al, Shin et al, Gutalj et al, Otsuka et al and Fuchsle et al are examples of gas insulated switchgears configured similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887.  The examiner can normally be reached on Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833